UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2016



RICHARD E. FOSTER,

                                              Plaintiff - Appellant,

          versus


CITY OF GREENVILLE FIRE DEPARTMENT,

                                              Defendant - Appellee,

          and


W. T. MCDOWELL, Chief, Fire Marshal; L. H.
GODFREY, Assistant Fire Marshal; R. A. COOK;
KENNY V. CROSBY, Director of Human Resources,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-01-4824-6-25AK)


Submitted:   November 6, 2003          Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Richard E. Foster, Appellant Pro Se. Deborah Casey Brown, GALLIVAN,
WHITE & BOYD, P.A., Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Richard E. Foster appeals the district court’s order accepting

the report and recommendation of the magistrate judge and awarding

summary judgment to Defendants and dismissing his complaint filed

under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. See Foster v. City of Greenville Fire

Dep’t, No. CA-01-4824-6-25AK (D.S.C. Aug. 7, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2